PER CURIAM:
Derrick Edward Brown appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of his sentence. We have reviewed the record and find no reversible error. See United States v. Dunphy, 551 F.3d 247 (4th Cir.2009); United States v. Hood, 556 F.3d 226 (4th Cir.2009). Accordingly, we affirm for the reasons set forth by the district court. United States v. Brown, No. 1:03-cr-00534-CMH-1 (E.D.Va. Apr. *21011, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.